Citation Nr: 1812281	
Decision Date: 02/06/18    Archive Date: 03/08/18

DOCKET NO.  14-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel





INTRODUCTION

The Veteran had honorable active duty service with the United States Army from July 1969 to November 1969.  Additionally, the Veteran had multiple periods of service in the National Guard.  The Veteran had non-military, civilian breaks from the National Guard from February 1975 to October 1975, July 1978 to July 1980, and July 1984 to June 1989.  See Military Personnel Records.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The evidence indicates that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by acoustic trauma incurred during either active service,  active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).

2.  The evidence indicates that it was at least as likely as not that the Veteran's tinnitus was caused by acoustic trauma incurred during either active service, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).






	(CONTINUED ON NEXT PAGE)

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection

Service connection is warranted where the evidence of record established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2017). Presumptive service connection can be established based upon continuity of symptomatology for those chronic diseases set forth in 38 C.F.R. § 3.309(a). 38 C.F.R. §§ 3.307(a)(2)-(3), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012).  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and nay period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24) (2012); 38 C.F.R. § 3.6(a) (2017).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1110 (2012); 38 C.F.R. § 3.6 (2017).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January1, 1947, and a chronic disorder, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303 (2017).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ( holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive , and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2012); Gilbert, 1 Vet . App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A.  Bilateral Hearing Loss

The Board first turns its attention to the Veteran's claim for service connection for bilateral hearing loss.  

Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Additionally, Training Letter 10-02 indicates that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  

The Veteran was an armor while in the Army.  See Military Personnel Record, dated February 1969; DD 214, dated November 1969.

The Veteran had normal hearing upon separation from his active service.  See STRs, dated October 1969.

In May 1980, the Veteran underwent an audiological exam.  On the authorized audiological evaluation, pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
Not Rated
90
LEFT
15
20
40
Not Rated
80

In August 1983, the Veteran underwent a subsequent audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
80
90
LEFT
5
15
45
90
95

In a January 2000 physical profile, the Veteran was found to have a sensorineural hearing deficit, requiring noise accommodations.  See STR, dated January 2000.

In March 2011, a VA examination for hearing loss was provided to the Veteran.  The examiner reviewed the medical records, but was unable to determine the nature of the Veteran's service.  The examiner noted that the Veteran's chief complaint was tinnitus and a loss of hearing over the past 30 years.  On the authorized audiological evaluation, pure tone thresholds, in dBs, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
90
105
LEFT
15
30
75
95
105

Speech recognition was assessed at 84 percent bilaterally.  The audiological examiner found that the examination revealed normal to profound sensorineural hearing loss bilaterally.  The examiner opined that, due to the Veteran's normal results on exams in 1969, 1973, and 1975, it was less likely than not that the Veteran's noise exposure was due to active duty service prior to 1976.  However, the examiner went on to opine that given the reported duties of the Veteran's service from 1980 onward, it was at least as likely as not that the Veteran's hearing loss was due to noise exposure in the National Guard.

In November 2011, the Veteran received an opinion from a physician with the initials R.G.L., M.D.  Dr. R.G.L. reported that due to the Veteran's strong history of firearms exposure beginning in active duty, he found that the severe hearing impairment, and the notching effect, is more likely than not due to damage that began during military service.

The Veteran has a current diagnosis of hearing loss, including a notch effect.  See VA Examination, dated March 11; Private Treatment Record, R.G.L., M.D., dated November 2011.  As such, the Board finds that the first Shedden element has been met.

The Veteran was an armor crewman assigned to the armor division while in the Army. See Military Personnel Record, dated February 1969; DD 214 dated November 1969.  Given his assignment in the armor division, the Board concedes noise exposure while in-service.  As such, the Board finds that the second Shedden element has been met.

The Board finds that the evidence is in equipoise that the Veteran's bilateral hearing loss is causally related to the Veteran's in-service noise exposure.  

Notably, the Veteran's private physician opined that the Veteran's hearing loss was more likely than not due to damage obtained due to firearms exposure, which began in active duty.  See Private Treatment Record, R.G.L., M.D., dated November 2011.  The Board finds that this piece of evidence is the most probative evidence in the file.  Dr. R.G.L. is a physician who has examined the Veteran and taken specific history in consideration of his opinion.  He is competent to opine as to the presence and etiology of the Veteran's hearing loss.  There is no evidence that he is not credible.  Dr. R.G.L.'s opinion was consistent with not only the Veteran's medical personnel file, but also the Veteran's statements concerning the initiation of his hearing loss, of which the Veteran is competent to testify.  See Military Personnel Record, dated February 1969; DD 214 dated November 1969; Statement in Support of Claim, dated August 2010; Statement in Support of Claim, dated September 2010; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Given that Dr. R.G.L.'s opinion has considered the Veteran's statements, his service occupation, and the physical evidence of his physical examination, the Board affords Dr. R.G.L.'s opinion great probative weight.

The Board has considered the VA examiner's opinion dated March 2011.  The examiner opined that it was less likely as not due to noise exposure during any active duty service prior to 1976, but that it was at least as likely as not that his hearing loss was causally related to noise exposure in the National Guard from 1980 onward..  The examiner based her opinion upon the normal audiological findings on exams in October 1969, as well as normal exams from 1973 and 1975.  While the examiner is a professional competent to assess hearing loss and opined as to the causation thereof, and there is no evidence that the examiner lacks credibility, the Board gives her opinion less probative weight than that of Dr. R.G.L.  The examiner did not consider or address the Veteran's subjective reports of exposure to noise during service.  Additionally, the examiner relied, solely, upon normal findings of hearing loss.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this case, there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As these issues were not properly considered or addressed by the examiner, the Board assigns his opinion less probative weight than that of Dr. R.G.L.

Thus, resolving doubt in favor of the Veteran, the Board finds that his hearing loss is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Tinnitus

The Board next turns its attention to the Veteran's claim for tinnitus.

The Veteran was an armor while in the Army.  See Military Personnel Record, dated February 1969; DD 214, dated November 1969.

Upon separation from active service, the Veteran did not report tinnitus.  See STR, dated October 1969.

In May 1980, the Veteran complained of ringing in his ears.  See STR, dated May 1980.  He reported that he had been in the military service and had been exposed to gunfire.  He denied any ear infections, noise on the job, or noisy hobbies. 

In January 2005, the Veteran reported ringing in his ears.  See STR, dated January 2005.

A VA examination was provided to the Veteran in March 2011.  The Veteran reported history of small arms fire, heavy artillery, mortars, and tanks.  No significant occupational or recreational noise exposure was reported.  The VA examiner opined that it was at least as likely as not that the Veteran's tinnitus was due to exposure in the National Guard, from 1980 onward.  Although the audiologist opined as to hearing loss prior to 1976, no such opinion was afforded regarding tinnitus during that time. No specific rationale was provided by the examiner for not providing an opinion prior to 1976 regarding the Veteran's tinnitus.

An opinion letter from R.G.L., M.D. was received November 2011.  Dr. R.G.L. is the Veteran's private physician.  Dr. R.G.L. opined that the Veteran's current tinnitus more likely than not due to damage that began during his military service.  Specifically, Dr. R.G.L. opined that the Veteran's hearing loss and tinnitus could be attributed to the Veteran's strong history of firearms exposure beginning in the time of his active duty service.

The Veteran has a current diagnosis of tinnitus.  See VA Examination, dated March 11; Private Treatment Record, R.G.L., M.D., dated November 2011.  As such, the Board finds that the first Shedden element has been met.

The Veteran was an armor crewman assigned to the armor division while in the Army. See Military Personnel Record, dated February 1969; DD 214 dated November 1969.  Given his assignment in the armor division, the Board concedes noise exposure while in-service.  As such, the Board finds that the second Shedden element has been met.

The Board finds that the evidence is in equipoise that the Veteran's tinnitus is causally related to the Veteran's in-service noise exposure.  

Notably, the Veteran's private physician opined that the Veteran's tinnitus was more likely than not due to damage obtained due to firearms exposure, which began in active duty.  See Private Treatment Record, R.G.L., M.D., dated November 2011.  The Board finds that this piece of evidence is the most probative evidence in the file.  Dr. R.G.L. is a physician who has examined the Veteran and taken specific history in consideration of his opinion.  He is competent to opine as to the etiology of the Veteran's tinnitus.  There is no evidence that he is not credible.  Dr. R.G.L.'s opinion was consistent with not only the Veteran's medical personnel file, but also the Veteran's statements concerning the initiation of his tinnitus, of which the Veteran is competent to testify.  See Military Personnel Record, dated February 1969; DD 214 dated November 1969; Statement in Support of Claim, dated August 2010; Statement in Support of Claim, dated September 2010; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Given that Dr. R.G.L.'s opinion has considered the Veteran's statements, his service occupation, and the evidence of his physical examination, the Board affords Dr. R.G.L.'s opinion great probative weight.

The Board has considered the VA examiner's opinion dated March 2011.  The examiner opined that it was at least as likely as not that the Veteran's tinnitus was due to noise exposure during National Guard service after 1980.  The examiner did not opine as to the Veteran's tinnitus prior to this date.  While the examiner is a professional competent to assess hearing loss and opined as to the causation thereof, and there is no evidence that the examiner lacks credibility, the Board gives her opinion less probative weight than that of Dr. R.G.L.  The examiner did not address the Veteran's armor position while on active duty, prior to 1980.  The examiner did not offer any opinion as to the likelihood of causation of the Veteran's tinnitus prior to 1980.  As such, the Board assigns her opinion less probative weight than that of Dr. R.G.L.

The Board further finds that as the Veteran is contending that his tinnitus is due to acoustic trauma, the distinction between whether the appellant's tinnitus was caused during ACDUTRA or INACDUTRA is not crucial in this case, because the regulations provide for service connection for an injury (i.e., acoustic trauma) incurred during either type of duty training.  See 38 U.S.C. §§ 101 (21), (22), (23), (24) (2012); 38 C.F.R. §§  3.6 (a), (c)(1), (d) (2017).

Thus, resolving doubt in favor of the Veteran, the Board finds that his hearing loss is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
B.  MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


